Title: From Alexander Hamilton to James McHenry, 23 May 1800
From: Hamilton, Alexander
To: McHenry, James


Head QuartersPlainfield New JerseyMay 23 1800
Sir
I have directed the Pay Master General to deliver to his Deputy with General Pinckney, bounty money for four companies of Infantry. To Lieut. Richmond bounty money for four companies of Infantry, To Lieut. Woolstencraft bounty money for six companies of Artillerists. This I consider as a sufficient provision for completing the two Regs. of Artillerists including the additional battallion as well as the four old regiments of Infantry. I make this communication to you that if any part of the arrangement should not meet your approbation you may inform me of it, and, in the meantime, interpose your orders to the P M General to prevent it from being carried into effect.
S of War

